United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sondra Colvin, for the appellant
Hans K. Wild, Esq., for the Director

Docket No. 09-1747
Issued: July 7, 2010

Oral Argument January 7, 2010

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2009 appellant filed a timely appeal from a June 5, 2009 overpayment
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(e), the Board has jurisdiction over the merit issues of this case.
ISSUE
The issue is whether the Office properly denied waiver of $23,800.00 recovered from
appellant’s continuing compensation payments from June 21, 2002 to December 23, 2006.
On appeal appellant contends that he is entitled to waiver and should be refunded the
amount deducted from his monetary compensation. The Director argued that the Office did not
abuse its discretion in denying waiver because recovery of the overpayment would not defeat the
purpose of the Act and was not against equity and good conscience.
The Director noted that the financial information submitted was not relevant to the period
in question, when the overpayment was deducted from appellant’s monetary compensation and
that appellant’s bankruptcy filing was for credit card debt but there was no record establishing if
this debt was for “ordinary and necessary living expenses” to justify waiver. The Director also

noted that appellant failed to submit evidence regarding the status of the monetary compensation
improperly paid to him while he was incarcerated and his income and expenses at that time.
FACTUAL HISTORY
This case has previously been before the Board. Appellant sustained injury on
December 17, 1984 and received compensation for wage loss at the augmented rate.1 His spouse
died on March 7, 1993 and he received compensation at the augmented rate to September 29,
1994 in the amount of $5,223.93. Appellant was incarcerated as of March 4, 1994 for reasons
unrelated to his receipt of compensation. Although notified of his incarceration in January 1996,
the Office paid compensation in the amount of $54,304.93 from September 30, 1994 to
March 1, 1997. The Office found overpayments in the above amounts and determined that
appellant was at fault in the creation of each overpayment.
In a May 1, 2001 decision, an Office hearing representative found that appellant was not
at fault with regard to either overpayment as he had reported that his wife was deceased and had
not been advised of a change in the law which prohibited compensation payments to incarcerated
payees. He considered appellant’s financial information and denied waiver of the overpayments.
The Office hearing representative affirmed the combined overpayments in the amount of
$59,528.86 and directed recovery from appellant’s monthly Office of Personnel Management
(OPM) benefits of $350.00. As the applicable interest rate of 5 percent would increase the
period of indebtedness by more than 35 percent, the debt principal was compromised by
$7,862.11 resulting in an outstanding balance of $51,666.75. The record reflects that, when the
case was returned from the Branch of Hearings and Review in May 2001, no action was taken to
recover the overpayment through the OPM benefit offset.
On October 5, 2001 appellant was released from prison and reinstated on compensation
for wage loss. The Office began collection efforts by reducing his periodic compensation
benefits.2 Following development of the claim, on November 10, 2005 it denied appellant’s
request for waiver of the overpayment. The Office noted that appellant’s financial situation in
2001 had been considered in the May 1, 2001 decision. The claims examiner noted that an
analysis of appellant’s income and resources was completed based on the very limited
information of record and that additional evidence concerning his finances was not received.
The Office denied modification of the May 1, 2001 overpayment decision.
On March 29, 2006 appellant filed an appeal to the Board in Docket No. 06-986. The
Director submitted a motion on October 18, 2006 requesting that the November 10, 2005
decision be set aside and the case remanded to the Office for further development. The Director
noted that appellant had filed for bankruptcy in 1995 and that the Office needed to determine
whether any amount of the overpayment had been discharged. Following development of the

1

Appellant’s claim was accepted for a left great toe fracture, lumbar sprain and depressive disorder.

2

The Office noted that appellant was in receipt of compensation in the amount of $1,462.36 every 28 days and
also received $149.00 in social security. A September 12, 2006 letter requested that appellant confirm his monthly
income and provide documentation concerning his claimed expenses.

2

issue, the Office would issue a new preliminary overpayment determination and determine
whether waiver was appropriate.3 In a November 3, 2006 order, the Board granted the motion.
Following additional development, the Office issued a January 31, 2007 preliminary
overpayment determination finding an overpayment of $36,716.35 as appellant received
compensation during the period of his incarceration. It noted that it confirmed that appellant
filed for bankruptcy on July 18, 1995, therefore that portion of the $54,304.93 overpayment that
occurred prior to that date ($17,588.56) was not collectible and the remaining amount
represented the overpayment from July 19, 1995 through March 1, 1997. To this, the Office
noted that it would not pursue collection of the $5,223.93 overpayment that also occurred prior
to the bankruptcy filing due to the receipt of compensation at the augmented rate. This reduced
the amount of the outstanding debt by $22,812.49. The Office noted that following appellant’s
release from prison it had recovered $25,550.00, leaving an outstanding balance of $11,166.35.
Appellant was found to be without fault in the creation of the overpayment. The Office noted
that it had deducted $350.00 from appellant’s compensation and that he could submit evidence to
support any request to reduce the deductions to a smaller amount.
On March 5, 2007 the Office finalized the overpayment in the amount of $11,166.35 and
determined that the circumstances of his case did not warrant waiver of recovery. It advised that
$250.00 would be deducted from his ongoing periodic compensation beginning March 18, 2007
such that the overpayment would be absorbed by September 26, 2010.4
Appellant requested a hearing which was held on July 16, 2007 at which he appeared and
contended that he was not financially able to repay the debt. He submitted a February 27, 2007
overpayment questionnaire listing monthly income of $2,311.90 that included social security and
monthly expenses of $2,864.98 and stated that he used his credit cards to cover expenses.
Appellant also requested that the $350.00 periodic deductions previously recovered from his
compensation be refunded. Following the hearing, he submitted additional information
regarding his utility bills.
In a January 28, 2008 decision, an Office hearing representative found that waiver of the
overpayment was justified on the basis that recovery would defeat the purpose of the Act. She
noted that the financial information submitted by appellant was reliable and reasonable and
established that he did not have sufficient monthly income to meet ordinary and necessary living
expenses or have sufficient assets to enable him to make repayment without causing undue
hardship. The case was returned to the district Office for removal of the overpayment from
accounts receivable and that any money deducted from appellant’s benefits as a result of the
March 5, 2007 decision should be refunded to him.5

3

The Director noted that the Office would cease making deductions from appellant’s continuing compensation
and would take into account the amount that had been recovered.
4

The Office noted that appellant did not respond to the preliminary overpayment determination and no financial
information was submitted to consider waiver. See 20 C.F.R. § 10.438(b).
5

On February 5, 2008 the Office noted that no deductions had been made from his compensation under the
March 5, 2007 overpayment decision; therefore he was not due any refund.

3

Appellant filed an appeal with the Board on March 4, 2008 in Docket No. 08-1094. In a
November 21, 2008 decision, the Board affirmed the matter of the overpayment of $36,716.35
received by appellant during his incarceration and after his bankruptcy filing. With regard to the
issue of waiver, the Board noted that the Office hearing representative waived the uncollected
$11,166.35 amount of overpayment. With regard to the $25,550.00 which had been recovered
from appellant’s periodic compensation payments, the case was found not in posture for decision
as to whether he was entitled to waiver of this amount.6 The case was remanded to the Office to
obtain updated financial information to determine whether waiver of the $25,550.00 previously
repaid was warranted.
On January 20, 2009 the Office requested that appellant furnish financial information for
the years 2002 to 2008. The claims examiner documented a conversation with appellant, who
indicated that he no longer had financial records for the year 2002. Appellant was requested to
submit additional information concerning his taxes, W2 earnings and copies of any bank
accounts and bills. He was also provided an overpayment recovery questionnaire to complete.
In a January 23, 2009 letter, appellant requested waiver and submitted the overpayment
questionnaire signed on February 2, 2009 showing current FECA benefits of $1,976.00 monthly
and $558.00 monthly from the Social Security Administration (SSA), or total monthly income of
$2,534.00. He listed his monthly household expenses as $2,598.99 per month. Appellant also
submitted financial information dating from August 5, 2008, including dental and car insurance
expenses, electric, gas, and water bills, and mortgage and car payments. He noted that he did not
file tax returns from 2002 to 2008 as he only had nontaxable income. There were no W2
statements as he had not worked since his injury. Appellant contended that he should be
refunded the monies recovered from his compensation. By letter dated April 4, 2009, he
explained that he no longer had financial records for the years 2002 to 2006 and used credit cards
to cover his living expenses. On April 13, 2009 appellant submitted information indicating that
he filed for Chapter 7 bankruptcy on May 23, 2008, and submitted an order dated August 27,
2008 in which the U.S. Bankruptcy Court for the District of Maryland found that he was entitled
to the discharge of debts.7
A June 9, 2009 memorandum to file noted that the correct amount of the monies
recovered by the Office totaled $23,800.00.8 A computer print-out noted that on June 25, 2002
payments were deducted from appellant’s monetary compensation with the last payment made
on December 28, 2006.
In a June 5, 2009 decision, the Office denied modification of a January 28, 2008
overpayment decision. The claims examiner noted that the information pertaining to appellant’s
6

The Board noted that, upon appellant’s release from prison and reinstatement to the compensation rolls in 2002,
his financial circumstances had changed such that he should have been provided the opportunity to submit updated
financial information in order that the Office could consider whether waiver was warranted.
7

The creditors listed were American Express, Barclays Bank, Citi-citgo, Juniper Card Services, Monogram Bank,
NCO Financial Services, Sears, Target and Washington Mutual.
8

The Office documented 59 payments of $350.00 ($20,650.00) and one payment of $3,150.00, a total of
$23,800.00.

4

credit cards and bankruptcy documented accounts opened from October 31, 2001 through
June 26, 2007 and totaled $31,752.00. Six of the credit cards were opened between 2002 and
2006, the period in which the Office made recovery of the overpayment from appellant’s
compensation payments. The claims examiner noted that appellant did not submit information
from 2002 or document his monthly ordinary and necessary living expenses following his release
from prison in October 2001. She reviewed certain documented monthly expenses from 2005,
noting payment of loans from CitiFinancial; a car payment to CarMax Auto Finance; monthly
car insurance, water and gas utility bills; monthly prescription expenses and certain minimum
credit card payments totaling $972.32. The claims examiner noted that appellant listed mortgage
expenses of $642.00 a month, a yearly home warranty payment of $456.00, $775.00 for
replacement of a fence and $273.85 for eyeglass examination and glasses. These expenses were
found to be either nondocumented or not ordinary and necessary. Appellant’s listing of $75.00 a
month for automobile maintenance was found excessive and she allowed $36.42 a month. It was
noted that he did not specify amounts spent for food and gas each month and that the Bureau of
Labor Statistics expenditure table for 2005 indicated the average one person household spent
$137.00 a month for food and $86.00 a month for gas. Based on this, she determined that
appellant had monthly ordinary and necessary living expenses of $1,231.74 for September 2005.
As appellant’s monthly income was $1,880.36 a month, his income exceeded expenses by
$648.62 a month. The claims examiner noted that, although appellant submitted information
concerning his monthly expenses between March 27, 2005 and February 6, 2009, the only
documentation concerning his assets was a December 15, 2008 checking account statement and
that the bankruptcy documents did not provide any information concerning his assets.
LEGAL PRECEDENT
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.9 If it finds that the recipient of
an overpayment was not at fault, repayment will still be required unless: (1) adjustment or
recovery of the overpayment would defeat the purpose of the Act; or (2) adjustment or recovery
of the overpayment would be against equity and good conscience.10
Recovery of an overpayment will defeat the purpose of the Act if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom the Office seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified amount as determined by the Office from data
furnished by the Bureau of Labor Statistics. A higher amount is specified for a beneficiary with
one or more dependents.11 Recovery of an overpayment is considered to be against equity and
good conscience when any individual who received an overpayment would experience severe
financial hardship in attempting to repay the debt.12 Recovery of an overpayment is also
9

20 C.F.R. § 10.433(a); see Steven R. Cofrancesco, 57 ECAB 662 (2006).

10

20 C.F.R. § 10.434; see Madelyn Y. Grant, 57 E3CAB 533 (2006).

11

Id.

12

Id.

5

considered to be against equity and good conscience when any individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
his or her position for the worse.13
Office procedures note that the Act is social legislation intended to benefit entitled
employees and that every effort should be made to accommodate the claimant’s best interests
and to ensure that all due process actions are completed in a timely and fair manner when
specific collection actions must be enforced.14
ANALYSIS
The Board finds that the Office abused its discretion in adjudicating appellant’s request
for waiver of the amount recovered from his compensation for the overpayment in this case. The
case will be remanded for further proceedings.
At the July 16, 2007 hearing, appellant appeared and presented financial information
including a February 29, 2007 listing of his monthly expenses. It is noted that he did not
document all his expenses. Among them were a monthly mortgage of $1,113.00 to Nationwide,
insurance, car payment, utility and medical expenses and credit card obligations. In a
January 28, 2008 decision, the Office hearing representative noted that appellant had monthly
income of $2,311.90 and monthly expenses of $2,864.98. In considering the issue of waiver and
whether recovery of the overpayment would defeat the purposes of the Act under the
implementing federal regulations, she found that recovery of the overpayment would deprive
appellant of the income and resources needed for his ordinary and necessary living expenses and
that his assets did not exceed the applicable resource base. The hearing representative
determined that the financial information provided the Office was “reliable and reasonable,
establishing that the claimant does not have sufficient monthly income to meet his ordinary and
necessary living expenses without causing hardship.” For this reason, she waived the
outstanding uncollected overpayment amount of $11,166.35.
In contrast, the June 5, 2009 decision on appeal reviewed essentially the same financial
information submitted by appellant to find that he had total monthly income of $1,880.36 a
month and total monthly expenses of $1,231.74. The expenses allowed consisted of
“documented” expenses for automobile insurance, some utility bills, prescription expenses and
several credit card payments in the amount of $972.32. The claims examiner also allowed
specific amounts from the 2005 Bureau of Labor Statistics for gas, food and car maintenance of
$259.42. She disallowed certain monthly expenses listed by appellant, including a home
mortgage expense of $642.00 as it was not documented. As appellant’s total monthly income
was found to exceed his expenses by $648.62 a month, he was found not to need substantially all
his current income to meet ordinary and necessary living expenses. It was noted that on
August 27, 2008 the U.S. Bankruptcy Court discharged some $31,752.00 in debt, primarily

13

Id.

14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.1
(May 2004); see A.G., 58 ECAB 625 (2007).

6

consisting of credit card charges incurred from 2002 to 2006, following appellant’s release from
prison.
It is not readily apparent to the Board how appellant’s listing of monthly expenses in
2007 could be found reliable and reasonable by the Office hearing representative while in 2009,
certain monthly expenses were excluded from consideration due to inadequate documentation.
Specifically, it was not reasonable for the claims examiner to allow certain expenses for
appellant’s monthly utilities (water and gas) and insurance while excluding the $642.00
mortgage expense. Certainly, there was no reference to the prior decision in which the listed
amount for this home expense was allowed. It is well established that recovery would defeat the
purposes of the Act if the beneficiary needs substantially all his or her current income to meet
ordinary and necessary living expenses.15 An individual is deemed to need substantially all of
his income to meet current ordinary and necessary living expenses if monthly income does not
exceed monthly expenses by more than $50.00. The claims examiner determined that
appellant’s monthly income exceeded his expenses by $648.62 a month; however, when the
$642.00 mortgage expense is added to the other accepted expenses, appellant’s monthly income
does not exceed his expenses by more than $50.00.
At the hearing held on July 16, 2007, appellant and his representative testified about his
income and expenses, stating that he had a monthly shortfall of $600.00 and had to use credit
cards to meet monthly expenses. After the hearing he submitted additional financial information.
In the January 28, 2008 decision, the Office hearing representative noted that appellant had
repaid $25,500.00 of the overpayment in compensation, leaving a balance of $11,166.35. As
noted, she determined that the financial information appellant had provided was reliable and
reasonable and established that he did not have sufficient monthly income to meet his ordinary
and necessary living expenses or the assets to enable him to make repayment without causing
hardship. While the hearing representative did not address waiver of the compensation
recovered by deduction from appellant’s continuing compensation, the Board finds her analysis
regarding waiver persuasive in that she considered financial information relevant to the period
when the Office deducted $350.00 a month from his compensation benefits. Abuse of discretion
may be established through proof of manifest error, clearly unreasonable exercise of judgment,
or action that is arbitrary, capricious or unreasonable.16 It was arbitrary for the Office to allow
for certain listed but undocumented monthly expenses in 2007 and then reject such listed
expenses in 2009. The Board will remand the case to the Office for further action consistent
with this decision.
CONCLUSION
The Board finds that the Office abused its discretion in consideration of appellant’s
financial information with regard the $23,800.00 previously recovered by deduction from his
compensation.

15

See Otto A. Fernandez, 55 ECAB 558 (2004).

16

See William B. Webb, 56 ECAB 156 (2004); Annette Louise, 54 ECAB 783 (2003).

7

ORDER
IT IS HEREBY ORDERED THAT the June 5, 2009 decision of the Office of Workers’
Compensation Programs be set aside and the case remanded for proceedings consistent with this
decision of the Board.
Issued: July 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

